                                          Case 4:20-cv-03456-PJH Document 34 Filed 08/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RONALD CUPP,
                                                                                       Case No. 20-cv-03456-PJH
                                   8                  Plaintiff,

                                   9            v.                                     ORDER GRANTING PLAINTIFF
                                                                                       LEAVE TO FILE HIS SUPPLEMENTAL
                                  10     ANDREW SMITH, et al.,                         DECLARATION AND ALLOWING
                                                                                       DEFENDANTS TO FILE A JOINT
                                  11                  Defendants.                      RESPONSE
                                  12                                                   Re: Dkt. No. 30
Northern District of California
 United States District Court




                                  13         The court is in receipt of plaintiff’s “motion requesting oral argument on
                                  14   defendant’s motion to dismiss Cupp’s complaint,” Dkt. 30, and its associated “ex parte
                                  15   application for order shortening time,” Dkt. 30-1. On July 20, 2020, the court vacated the
                                  16   August 12, 2020 hearing on defendants’ motion to dismiss (Dkt. 9). Dkt. 16. Given that,
                                  17   the court TERMINATES plaintiff’s ex parte application for an order shortening time as
                                  18   moot. The court will not hear oral argument on defendants’ motion to dismiss.
                                  19         However, the court GRANTS plaintiff’s alternative request for leave to file a

                                  20   supplemental declaration in opposition to the motion to dismiss. The court will treat Dkt.

                                  21   30-2 as that supplemental declaration. The court will also allow defendants until August

                                  22   17, 2020 to file a joint response to it. Defendants must limit their response to 10 pages.

                                  23         IT IS SO ORDERED.

                                  24   Dated: August 10, 2020

                                  25                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  26                                               United States District Judge
                                  27

                                  28
